NOTE: This order is nonprecedential.


  Wniteb ~tate~ (!Court of ~peal~
      for !be jfeberal (!Circuit

                     POZEN INC.,
                    Plaintiff-Appellee,
                            v.
           PAR PHARMACEUTICAL, INC.,
                Defendant-Appellant,
                           AND

        DR. REDDY'S LABORATORIES, INC.,
               Defendant-Appellant,


              ALPHAPHARM PTY. LTD.,
                  Defendant-Appellant.


                 2011-1584, -1585, -1586


   Appeals from the United States District Court for the
Eastern District of Texas in consolidated case nos. 08-CV-
0437, 09-CV-0003, and 09-CV-0182, Judge Leonard Davis.


                       ON MOTION


              Before   REYNA,   Circuit Judge.
POZEN INC V. PAR PHARMA                                  2
                       ORDER
     Pozen Inc. ("Pozen") moves for leave to exceed the
word limit requirements set forth in Federal Rule of
Appellate Procedure 32(a)(7)(B) for its Principal Brief by
906 words or, in the alternative, for permission to file a
Corrected Principal Brief to comply with the word limit
requirements as set forth in Rule 32(a)(7)(B). Dr. Reddy's
Laboratories, Inc. ("Dr. Reddy's) partially opposes, re-
questing the motion for leave to exceed the word limit be
granted and the motion for permission to file.a Corrected
Principal Brief be denied. Par Pharma Pharmaceutical,
Inc. and Alphapharm PTY Ltd. also partially oppose.
Pozen replies, in which it states that it is willing to pay
for the printing costs associated with Par Pharmaceutical,
Inc.'s, Alphapharm Pty. Ltd.'s, and Dr. Reddy's Laborato-
ries, Inc.'s corrected reply briefs should we grant Pozen's
motion to file a Corrected Principal Brief.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) Pozen Inc.'s motion for leave to exceed the word
limit is denied.
    (2) Pozen Inc. is ordered to file the proposed Cor-
rected Principal Brief attached as Exhibit A to its motion,
as its Corrected Principal Brief within 7 days of receiving
this order.
   (3) Dr. Reddy's, Par Pharma Pharmaceutical, Inc.
and Alphapharm PTY Ltd. are ordered to file Corrected
Reply Briefs within 14 days of receipt of Pozen Inc.'s
Corrected Principal Brief.
   (4) The printing costs associated with filing the
Corrected Reply Briefs are taxed to Pozen Inc.
3                             POZEN INC V PAR PHARMA


                              FOR THE COURT


      FEB 292012              /s/ Jan Horbaly
        Date                  Jan Horbaly
                              Clerk
cc: Thomas J. Parker, Esq.
    Paul H. Kochanski, Esq.
    Richard J. Berman, Esq.
                                             FILED
    Stephen M. Hash, Esq.            U.S. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT
s25
                                         FEB 2 9 2012
                                           JANHORBAlY
                                              CLERK